UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED REALTY ADVISORS, LP, JACOB 14-ev-5903 (JGK)
FRYDMAN, ET AL., 14-cv-8084 (JGK)
Plaintiffs,
MEMORANDUM OPINION AND
- against- ORDER

 

ELI VERSCHLEISER, ET AL.,
Defendants.

 

JOHN G. KOELTL, District Judge:

The defendants have made various motions in limine. This
_ opinion disposes of all the motions in limine made by the
defendants.

I.

The plaintiffs ask the Court to strike the defendants’
witness list because it was produced two weeks after the May 14,
2018 deadline for the submission of the Joint Pre-Trial Order.
Presumably, that would mean that the defendants are precluded
from calling any witnesses because they were two weeks late in
producing a witness list over a year ago and nearly a year anda
half before the case reasonably could be tried. The plaintiffs
have not indicated that they were prejudiced in any way by the
two-week delay in producing the witness list. See Lujan v.

Cabana Mgmt., Inc., 284 F.R.D. 50, 68 {F.D.N.Y. 2012) (“An

 

omission or delay in disclosure is harmless where there is an

absence of prejudice to the offended party.”) (quotations

 
omitted). The argument, to put it charitably, has no merit. The
request is denied.

Il.

A,

The defendants move to preclude the plaintiffs from
offering at trial any documents that were not produced in the
course of discovery or that were produced in iliegible form. It
is unclear precisely what documents the defendants are referring
to, and the plaintiffs profess that they have produced to the
defense all of the documents that they propose to introduce and
that they produced those documents to the defendants promptly.
For example, they point to a videotape from Caesar’s Palace and
a September 15, 2014 incident report that were produced promptly
to the defendants after the plaintiffs received them. There is
no reason to question those representations. There may be other
evidentiary obstacles to introducing that evidence at trial and
the plaintiffs will be required to lay the proper evidentiary
foundation for the evidence at trial if the documents are not
stipulated admissible. With respect to this motion, there is no
objection to the principle that the plaintiffs should not be
permitted to offer any evidence at trial that was not produced
to the defendants in the course of discovery in a legible form
like that proposed to be offered at trial. There is in fact no

dispute as to that well-established proposition. See Fed. R.

 
Civ. P. 37(c) {1}. Therefore, the motion in iimine is denied
without prejudice as moot.
B.

The defendants move to preclude the introduction of a
recording and/or a transcript of a telephone conversation
between Gould, an employee of Cabot Lodge Securities, and
defendant Verschleiser. The plaintiffs have produced an alleged
transcript of that telephone conversation but have never
produced the recording.

At his deposition, Gould testified that he made a recording
of the conversation and gave a copy of the recording to Frydman
or his attorneys, he could not recall which. Thereafter, he
destroyed the original of the recording. The defendants argue
that the transcript should not be admitted into evidence for a
raft of reasons including that it is unauthenticated, that it is
hearsay, and that the destruction of the original recording was
in violation of the Federal Rules of Civil Procedure and the
Code of Ethics that binds lawyers. In response to the motion,
the plaintiffs argue that the motion is unnecessary because
Gould will testify at trial and therefore the transcript will be
unnecessary. Therefore, the plaintiffs argue: “This motion is an
unnecessary waste of this Court’s limited resources.” Opp. At 8.

That is not true. As a result of the motion, the transcript is

 
precluded from being introduced into evidence. That specific
relief is not contested and is the only relief currently sought.
In a footnote, the plaintiffs blithely note that “[t]he
transcript was created in the regular course of business and the
original recording has not been destroyed.” Opp. at 9, n. 2.
That cannot be right. Gould testified that he deleted the
original recording. The copy of the recording was at most the

copy that was used to create the transcript. It is also

 

difficult to believe that the transcript of the recording was
made in the regular course of business rather than for purposes
of litigation. But, in any event, it is clear that the

transcript must be precluded from evidence.

 

Nevertheless, that leaves certain unanswered questions.
How could the plaintiffs represent to the Court that the
original recording “has not been destroyed,” and that the
transcript was “created in the regular course of business.”
Therefore,. within 14 days, the plaintiffs shall submit
affidavits sufficient to establish the accuracy of the
representations that the “original recording has not been
destroyed” and that the transcript was “created in the regular
course of business.” If there is a recording - even a copy —
arrangements should be made to provide a copy to the defendants
within the same fourteen-day period together with an affidavit

explaining the provenance of the recording. These procedures in
no way detract from the order precluding the plaintiffs from
introducing the transcript at trial but could be the basis for
further applications to the Court.

Cc.

The defendants move to preclude the plaintiffs from
mentioning, in the course of the trial, any prior arrests,
criminal convictions, or drug history of any of the defendants.
The defendants point out that these types of allegations have
been included in the complaint and were the subject of
examination at depositions. Somewhat remarkably, the plaintiffs
say that the motion is premature and can be decided at trial,
and point to the importance of the credibility of Mr.
Verschleiser. But these are the kinds of issues that are proper
subjects of motions in limine.

Nevertheless, it is clear that the parties should not
mention any arrest history, prior convictions, or drug use
relating to any of the defendants.

In considering whether to make any applications during the
trial, the plaintiffs should be aware that arrests are not
convictions and are not probative of credibility. See Roguz v.
Walsh, No. 09-1052, 2013 WL 1498126, at *4 (D. Conn. Apr. 5;
2013) (*“However, arrests are not admissible under Rule 609.");
Fed. R. Evid. 609{a) (“The following rules apply to attacking a

witness’s character for truthfulness by evidence of a criminal

 

 
conviction”} (emphasis added). Moreover, the plaintiffs have not
suggested that any of the defendants have been convicted of a
felony so as to trigger Rule 609{a), nor have the plaintiffs
suggested that any of the defendants have been convicted of a

crime involving a dishonest act or false statement so as to

 

trigger Rule 609(b). Further, prior drug use is generally not
admissible for purposes of impeachment absent a showing that it

had an effect on the witness’s ability to perceive the events in

 

question or that it impairs the testifying witness’s memory.

See, e.g., Furlong v. Circle Line Statue of Liberty Ferry, Inc.,

 

902 F. Supp. 65, 69 (S.D.N.¥. 1995) (Chin, J.). The plaintiffs
have not made such a showing in this case, nor is there any
reason to believe that plaintiffs could introduce the evidence
of drug use for the proper purpose of demonstrating the
witness’s testimonial capacities. Therefore, the motion is
granted without prejudice to a showing by the plaintiffs that
they intend to introduce the evidence of drug use for a proper
impeachment purpose. Such a showing should be made outside the
presence of the jury.
D.

The defendants move to exclude any mention during the
trial, including through cross examination, of Our Place or its
subsidiary, Magenu. These entities are purportedly charitable

organizations that the plaintiffs believe are being misused by
Mr. Verschleiser. In response to the motion, the plaintiffs say
that the motion is premature and that the plaintiffs should be
entitled to “cross examine Verschleiser regarding these two
organizations for the purposes of impeaching his credibility.”
Opp. at 10. That response is frivolous. There is a motion to
preclude the plaintiffs from mentioning these two organizations
because there is no good faith basis for examination on those
subjects. That motion is certainly not premature. It is
certainly a proper motion in limine. In response to the motion,
the plaintiffs have offered no evidence to support any
contention that there is anything that is improper in Mr.
verschleiser’s alleged relationship to these organizations. It
would have been useful if the parties had even cited the Federal
Rule of Evidence directly on point - Federal Rule of Evidence
608. That Rule allows cross examination, in the discretion of
the court, on instances of a witness’s conduct to attack a
witness’s character for truthfulness, but excludes extrinsic
evidence of such conduct. The plaintiffs have made no proffer
that there is any evidence that examination of Mr.
Verschleiser’s relationship to these organizations would support
an attack on his credibility. Because the plaintiffs have not
attempted to justify their examination of Mr. Verschleiser on
these subjects, the motion to preclude any mention of these

organizations is granted without prejudice to any proffers that

 
the plaintiffs may make at trial outside the presence of the
jury. There should be no reference to these organizations
without raising the issue with the Court beforehand.

E.

The defendants move to preclude the plaintiffs from
offering speculative testimony about lost business
opportunities, such as the Opera Real Estate Deal and a mortgage
loan being negotiated with Bancorp, and other lost
opportunities, and the resulting lost profits. The speculative
testimony would allegedly come from Mr. Frydman. The problem
with the motion is that it appears to be a renewed motion for
summary judgment. The plaintiffs point to the lack of evidence
submitted in the context of the summary judgment motion to argue
that there is insufficient evidence to support a claim of lost
profits. The defendants argue: “At no point in any of the
Plaintiffs’ briefings to the Court have they offered any
‘evidence to support their claims that such loses outlined above
were caused as a direct and proximate result of Defendants’
actions.” Mot. at 4. The difficulty with that argument is that
the time for presenting evidence is the trial. The defendants
seek to preclude the plaintiffs from offering evidence in
support of their claims without a sound basis. If the plaintiffs
cannot support their claims, either the Court in response to a

proper motion, or the jury, will reject them. That is not a

 

 
basis for precluding the ability of the plaintiffs to offer
evidence.

Having said this, however, the response to the motion blurs
numerous distinctions. The plaintiffs argue that simply because
a business owner can testify to lost profits under Federal Rule
of Evidence 701, the business owner should be permitted to
speculate about lost profits. That is not true. There are
numerous distinctions that the parties have not attempted to
explain. For example, if there is evidence that the plaintiffs
lost the Opera Real Estate deal because of the activities of the
defendants, then the business owner should be allowed to explain
the lost profits from that deal. But the business owner cannot
be allowed to testify about the motivations of persons connected
to Opera Real Estate in ceasing to do business with the
plaintiffs. The same holds true for other businesses. Having
established through evidence that business was lost, then the
business owner can estimate the lost profits from that business
based on the owner’s expertise in dealing with similar

businesses and the record of profits. See, e.g., Securitron

 

Magnalock v. Schnabolk, 65 F.3d 256, 265 (2d Cir. 1995} (“A

 

company president certainly is capable of projecting lost
profits where the projection is based on evidence of decreased

sales.”); Indiaweekly.com, LLC v. Nehaflix.com, Inc., No. O/-cv-

 

0194, 2011 WL 13228299, at *4 (D. Conn. Jan. 21, 2011) (“As

 
founder and principal of Nehaflix, [he] presumably has
sufficient personal knowledge of Nehaflix’s alleged damages such
that his lay witness testimony is appropriate under Rule 7O1.%).

Therefore, the defendants may object to impermissible
questions or testimony at trial in which a witness might attempt
to speculate about what other people did or their reasons for
taking actions if there is an insufficient evidentiary basis for
the questions or the testimony. The motion in limine is
otherwise denied.

F.

The defendants move to preclude any testimony about the
subjects covered by the expert reports that were stricken. The
motion has no merit and is denied. The Court struck expert
reports and testimony from experts where the reports were not
timely produced. However, the Court made it clear that the
plaintiffs could attempt to prove their case through fact
witnesses in the usual course, subject, as always, to the
applicable Federal Rules of Evidence, for example, Rules 401,

403, 602, and 701. See Frydman v. Verschleiser, No. 14-cv-5903,

 

2017 WL 1155919, at *3 (S.D.N.¥. Mar 27, 2017) (“[Tljhe
plaintiffs’ case is not foreclosed by the preciusion of the two
experts. The plaintiffs can still, through fact evidence,
attempt to prove their claims and establish damages.”). Plainly,

that would include testimony from witnesses who work for or are

10

 

 
associated with telecommunications companies responsible for
producing the records at issue. Similarly, lay witnesses could
testify about the subject of damages and traditionally do so.
The motion to preclude is therefore denied.

G.

The defendants seek to preclude the testimony of Alex Veen
and any evidence produced by Veen as a result of the agreements
and interactions between Veen and Frydman. Veen entered into an
agreement with Frydman pursuant to which he received $275,000 as
well as a consulting agreement that paid Veen $5,000 per month,
and also provided Veen with 20% of any recovery in this case.
In return, Veen produced an affidavit for Frydman and agreed to
meet with him in preparation for testimony and to testify at
trial. Veen also acted as an intermediary to explain to another
defendant in this case that he could avoid further proceedings
and walk away “with some coin and no problems.” Dkt. No. 327-17,
at 4-5. The defendants argue that these distasteful activities
by Frydman require preclusion of any testimony or evidence from
Veen because they are in violation of the federal bribery
statute, 18 U.S.C. § 201, the ethical rules that apply to
lawyers, and New York State law.

Unfortunately, the general state of the law at this point
is that these reprehensible activities go to the credibility of

the witness (and presumably also to Frydman’s credibility} and

11

 

 

 
are matters for the jury to consider. See, e.g., Thomas _v. City

 

of New York, 293 F.R.D. 498, 507 (S.D.N.¥. 2013) (finding that

the proper remedy for the post~trial discovery of a compensation
agreement is a new trial and the submission of the compensation
agreement to the jury to determine credibility); Metso Minerals,

Inc. v. Powerscreen Intern. Distribution Ltd., 833 F. Supp. 2d

 

282, 319 (E.D.N.Y. 2011) (collecting cases establishing that a
“compensated fact witness is competent to testify as long as the
fact that payments were made to that witness is disclosed to the

trier of fact.”), rev'd on other grounds 526 F. App’x 988 (Fed.

 

Cir. 2013). The defendants’ lead case to support their position,
Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters Non-
Marine Ass‘n, 865 F. Supp. 1516 (S.D. Fla. 1994), has come under

some criticism on this point. See Goldstein v. Exxon Research &

 

Engineering Co., No. Civ. 95-2410, 1997 WL 5805993, at *9 (D.N.J.
Feb. 28, 1997) (collecting cases and concluding that “this court
has grave doubts about the appropriateness of the sanction

imposed in Golden Door Jewelry, given consistent appellate

 

rulings in civil and criminal cases that the appropriate relief
is to require full disclosure of the arrangement and permit full
examination at trial.”); Metso Minerals, 833 F. Supp. 2d at 319
(describing Golden Door as the rare case in which exclusion is

the proper remedy).

12

 

 

 
To the extent that the alleged conduct by Frydman and
others amounted to a violation of 18 U.S.C. § 201, the sanction
for violations of 18 U.S.C. § 201 is not generally preclusion of

the evidence. See United States v. Condon, 170 F.3d 687, 689

 

(7th Cir. 1999) (“Section 201(c) (2) is a criminal statute, not a

private right of action or a rule of evidence.”); Fed. R. Evid.

 

402 (“All relevant evidence is admissible unless any of the
following provides otherwise: the United States Constitution; a
federal statute; these rules; or other rules prescribed by the
Supreme Court.”). Rather, the sanction for alleged violations of

18 U.S.c. § 201 is that the Government may initiate a

 

prosecution against the alleged violator. Similarly, even if the
New York State ethics rules applicable to lawyers, of which
Frydman is one, were violated, the defendants cannot point to
any cases in which the approved sanction for such violations is
preclusion of the testimony. Rather, the sanction is the usual
sanction for violations of state Ethics Rules, namely
disbarment, suspension of one’s license, or a fine. See In re
Novins, 986 N.Y.S.2d 53, 58 (App. Div. 2014); Matter of
Robinson, 136 N.Y¥.S. 548 (App. Div. 1912). Moreover, the New
York case law indicates that, rather than preclusion, payments
to fact witnesses should be raised at trial as the basis for
cross examination to show the interest of the witness in the

outcome of the case. See, e.g., Caldwell v. Cablevision Sys.

 

13
Corp., 984 N,B.2d 909, 913 (N.Y. 2013) (“We agree with plaintiff
that Supreme Court should have issued a bias charge specifically
tailored to address the payment [made to the fact

witness] . . . Supreme Court properly acted within its
discretion in concluding that the fee payment was fertile ground
for cross-examination and comment during summation.”).

The defendants do raise one other issue to which the
plaintiffs failed even to respond, namely, the allegation that
the plaintiffs cut off the deposition of Veen prematurely and
prevented him from accepting a subpoena for another deposition.
There is no response to this allegation. Therefore, the ability
of Veen to testify at the trial is contingent on his being made
available as a witness at a renewed deposition limited to 2
hours to be conducted in New York by the end of October. Unless
Veen testifies at such a deposition, his trial testimony will be
precluded. The motion is otherwise denied.

H.

The defendants move to exclude a recording and transcript
of a conversation between Veen and Verschleiser. It appears that
the recording has been produced to the defendants because they
describe it as largely inaudible. Presumably a transcript has
also been provided. The plaintiffs refer to this motion as
similar to the motion about the Gould recording and transcript

but in that case the plaintiffs specifically disclaimed any

14

 

 

 
intent to introduce the transcript at trial and they offered to
have Gould testify to the conversation with Verschleiser. That
may mean that the plaintiffs intend to call Veen as a witness
and that they do not seek to introduce the recording or the
transcript concerning the conversation between Veen and
Verschleiser, but that is not clear.

To the extent that the motion to preclude is based on the
potential violations of law or ethics in obtaining the
recording, for the reasons explained in the prior motion, that
would not be a basis for excluding the recording.

However, if the plaintiffs sought to introduce the
recording, they would have to establish the necessary foundation
for the recording by clear and convincing evidence. See United

States v. Hemmings, 482 F. App’x 640, 643 (2d Cir. 2012); United

 

States v. Ruggiero, 928 F.2d 1289, 1303 (2d Cir. 1991). Because

 

there is a question of audibility, if that objection is pursued,
the Court would hold an audibility hearing during trial before
any such recording is played for the jury to assure that the
recording is sufficiently audible for the recording to be played

for the jury. See United States v. Mullen, 243 F.R.D. 54, 76

 

(W.D.N.Y. 2006) (“The determination of the admissibility of any
tape recorded conversation, based on asserted inaudibility, must

be made outside the presence of the jury.”)

15

 

 
The motion to preclude the recording is denied without
prejudice to renewal at trial if the plaintiffs fail to lay a
proper evidentiary foundation.

CONCLUSION

For the reasons set out above, the plaintiffs’ motion to
strike the defendants’ witness list is denied. The defendants’
motions in lLimine are denied in part and granted in part as
explained above. The Clerk is directed to close all pending
motions.

SO ORDERED.

Dated: New York, New York
October 3, 2019

tb Lebe

\ John G. Koeltl
United States District Judge

16

 

 
